Citation Nr: 1716175	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an upper respiratory disorder, to include allergic rhinitis and sinusitis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). In June 2015, this matter was remanded by a different Veterans Law Judge; it has since been reassigned to the undersigned.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for allergic rhinitis to encompass any upper respiratory disorder, including allergic rhinitis and sinusitis, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

As an initial matter, the Veteran appointed the Virginia Department of Veterans Services (VDVS) as his representative in July 2016. To date, VDVS has not been afforded the opportunity to provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal. VDVS is not located within the Board's offices, and thus, the case must be remanded so that the Veteran and his representative are afforded the full opportunity to submit evidence and/or argument in support of the claim on appeal. See 38 C.F.R. § 20.600.

The Veteran states that he was hospitalized for respiratory problems while in service and that he has had allergy symptoms since that time. Pursuant to the Board's June 2015 remand, the Veteran underwent a VA examination in March 2016. The VA examiner opined that the Veteran does not have a current diagnosis chronic sinusitis or allergic rhinitis, and that it is less likely than not that any nasal or facial congestion symptoms the Veteran is currently experiencing were caused by or exacerbated by anything that occurred in service. The Board finds this examination inadequate because the examiner did not discuss the significance of the Veteran's previous diagnoses as reported in his VA treatment records. See, e.g., June 2013 (right maxillary sinusitis), July 2014 (rhinosinusitis), and September 2014 (persistent allergies) records. Additionally, the VA examiner did not discuss the significance of the Veteran's in-service upper respiratory infections as reported in his service treatment records. 

In May 2016, a different VA medical examiner provided an opinion for the Veteran's disability after reviewing the claims file. The VA examiner opined that the Veteran does not have a current disability, yet also stated that it is less likely than not that the Veteran's allergic rhinitis is related to any incident of service. The VA examiner explained that current medical literature indicates that the cause of allergic rhinitis differs from that of an upper respiratory infection. The Board finds the May 2016 VA medical opinion inadequate because the VA examiner failed to discuss the significance of the Veteran's previous medical diagnoses while also providing conflicting statements about whether the Veteran currently has allergic rhinitis. 

To date, no medical opinion has adequately addressed the Veteran's medical history. Accordingly, a new VA medical opinion is necessary. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (providing that an opinion is adequate where it is based upon consideration of the Veteran's prior medical history).  

Lastly, while the most recent VA treatment records associated with the claims file are dated in July 2016, it appears that there are missing records from November 2015 to February 2016. Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for service connection and VA records are constructively of record. Accordingly, the identified VA treatment records must be sought on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's upper respiratory disorder from November 2015 to February 2016 and from July 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his upper respiratory disorder are associated with the record.

2. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for his respiratory disorder. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. After the above development is completed, the AOJ should obtain a VA medical opinion (with examination only if deemed necessary by the examiner) by an ear, nose, and throat (ENT) specialist, if possible, to adequately address all of the medical questions and provide further medical guidance. The specialist is to review the entire record (including Board remands) and provide an opinion that responds to the following: 

(a) Please identify, by diagnosis, any upper respiratory disability the Veteran has had during the course of this appeal (since May 2010). In responding, the examiner is asked to specifically address the following diagnoses found in VA treatment records: a June 2010 x-ray impression of opacification of the inferior aspect of the left maxillary sinus, most likely due to paranasal sinus disease; a June 2013 diagnosis of right maxillary sinusitis; a July 2013 diagnosis of sinusitis; a July 2014 diagnosis of rhinosinusitis; and a September 2014 diagnosis of persistent allergies.

(b) Regarding each upper respiratory disability diagnosed, (to include probable paranasal sinus disease, right maxillary sinusitis, rhinosinusitis, and persistent allergies) is it at least as likely as not (50 percent or greater probability) that the Veteran's current disability had its clinical onset during active service or is related to an in-service disease, event, or injury? In responding, the examiner is asked to specifically address service treatment records from December 1970 and January 1971 noting diagnoses of upper respiratory infections, and the Veteran's statement that his respiratory problems have persisted since service.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. Thereafter, the AOJ must provide the Veteran's representative the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, and/or argument and evidence on the Veteran's behalf.

5. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).




